EXHIBIT 10.2

 

AMENDMENT NO. 2

TO, AND CONSENT NO. 1 UNDER, CREDIT AGREEMENT

 

AMENDMENT NO. 2TO, AND CONSENT NO. 1, dated as of April 28, 2017 (this
“Amendment and Consent”), UNDER, CREDIT AGREEMENT, dated as of August 25, 2015,
between PRECISION AEROSPACE COMPONENTS, INC., a Delaware corporation (herein,
the “Borrower”) and WEBSTER BUSINESS CREDIT CORPORATION, a New York corporation
(“WBCC” or “Lender) (the “Credit Agreement”).

 

R E C I T A L S:

 

I. Unless otherwise defined in this Amendment and Consent, capitalized terms
used in this Amendment and Consent that are defined in the Credit Agreement
shall have the meanings defined therein.

 

II. The Borrower has requested the Lender consent to the sale of (a)
substantially all of the assets of Aero-Missile Components Inc., and (b) the
names “Precision Aerospace Components, Inc.” and “Aero-Missile Components,
Inc.”, for an aggregate purchase price of $10,500,000 (subject to adjustments as
provided in Sections 3.2 and 3.3 of the AMC Asset Purchase Agreement (as defined
below).

 

III. The Borrower has also requested that the Lender consent to the Borrower
using the proceeds of the sale described in Recital II to (a) purchase all of
the issued and outstanding Equity Interests of the Borrower owned by C3Capital
for an amount not to exceed $900,000, and (b) pay in full all of the outstanding
Subordinated Debt of the Borrower for an amount not to exceed $4,050,000.

 

IV. The Lender has agreed to the Borrower’s requests in Recitals II and III, on
the terms and subject to the conditions set forth in this Amendment and Consent.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1. DEFINITIONS AND REFERENCES.

 

(a) From and after the Amendment No.2 Effective Date (as defined in Section 5.1
of this Amendment and Consent), all references herein, in the Credit Agreement
and in the other Credit Documents to “Credit Documents” shall be deemed to be
amended by, and include a reference to, this Amendment and Consent.

 

(b) As used in this Amendment and Consent:

 

“AMC” shall mean Aero-Missile Components, Inc., a Delaware corporation.

 



  1

   



 

“AMC Asset Purchase Agreement” means the Asset Purchase Agreement among AMC, the
Borrower, and Apollo, substantially in the form of the draft thereof dated April
28, 2017, with only such modifications, amendments and revisions as are approved
by the Lender.

 

“AMC Closing Date” means the date of the closing of the AMC Sale.

 

“AMC Purchased Assets” shall mean the “Purchased Assets” as defined in the AMC
Asset Purchase Agreement.

 

“AMC Purchase Price” means the sum of $10,500,000 (subject to adjustments as
provided in Sections 3.2 and 3.3 of the AMC Asset Purchase Agreement).

 

“AMC Retained Assets” means the “Retained Assets” as defined in the AMC Asset
Purchase Agreement.

 

“AMC Sale” means the sale of the AMC Purchased Assets and the other transactions
described in the AMC Asset Purchase Agreement.

 

“Apollo” shall mean Apollo Aerospace Components LLC, an Ohio limited liability
company.

 

2. Consents and Acknowledgments.

 

2.1 The Lender hereby:

 

(a) consents to the AMC Sale on the terms and conditions set forth in the AMC
Asset Purchase Agreement and this Amendment and Consent;

 

(b) consents to the use of proceeds of the AMC Sale as set forth on Schedule
2.1(b) attached to this Amendment and Consent (including (i) the purchase of all
of the Equity Interests of the Borrower owned by C3Capital for an amount not to
exceed $900,000, and (ii) the payment in full all of the issued and outstanding
Subordinated Debt of the Borrower in an amount not to exceed $4,050,000); and

 

(c) consents to the release, on the AMC Closing Date, of the Liens held by the
Lender on the AMC Purchased Assets, subject to the receipt by the Lender of:

 

(i) a certificate signed by a Designated Officer of the Borrower, dated as of
the AMC Closing Date:

 

(1) certifying that attached thereto is a true and complete copy of the final,
executed AMC Asset Purchase Agreement, including all Exhibits and Schedules
thereto, and certifying that the AMC Asset Purchase Agreement has not been
amended or modified;

 



  2

   



 

(2) certifying that attached thereto is a true and complete copy of the final,
executed Stock Repurchase Agreement, dated the AMC Closing Date, between the
Borrower and C3Capital (the “Stock Repurchase Agreement”), including all
Schedules thereto, and certifying that the Stock Repurchase Agreement has not
been amended or modified;

 

(3) certifying that attached thereto is a true and complete itemized list of the
uses of the AMC Purchase Price, which uses shall be consistent with, and not
exceed the amounts permitted under, this Amendment and Consent;

 

(4) certifying that all regulatory consents and approvals for the AMC Sale have
been obtained or waived and all waiting periods with respect thereto have
expired and all consents set forth in Schedule 6.2(d) to the AMC Asset Purchase
Agreement have been obtained or waived;

 

(5) certifying there exists no injunction or temporary restraining order which
would prohibit the consummation of the AMC Sale or the disbursement to the
Lender of the amounts required under this Amendment and Consent;

 

(6) certifying that all conditions to the consummation of the AMC Sale in
accordance with the AMC Asset Purchase Agreement have been satisfied or waived
other than the payment of the AMC Purchase Price;

 

(7) certifying that attached thereto is a true and correct Borrowing Base
Certificate, as of the AMC Closing Date, which gives pro forma effect to the AMC
Sale, and which shall be in form and substance satisfactory to the Lender;

 

(8) certifying that not more than $509,000 of Revolving Advances have been or
will be used in connection with the AMC Sale, including to fund any escrow or to
pay any indemnification obligations thereunder;

 

(9) certifying that attached thereto is a true and correct organizational chart
identifying (i) Precision Group Holdings, LLC as the sole Shareholder of the
Borrower, and (ii) all of holders of Equity Interests of Precision Group
Holdings, LLC, and their respective ownership interests in Precision Group
Holdings, LLC; and

 

(10) certifying that, before and after giving pro forma effect to the AMC Sale,
no Event of Default has occurred or would result therefrom.

 



  3

   



 

(ii) confirmation satisfactory to the Lender that, after giving effect to the
AMC Sale and any payment of the Revolving Advances from the AMC Sale Proceeds or
other sources:

 

(1) there are no outstanding Overadvances; and

 

(2) the amount of outstanding Working Capital Obligations does not exceed
$500,000.

 

(iii) a statement from C3Capital and Precision Group Holdings, LLC, in form and
substance satisfactory to Lender, (1) setting forth the amount of principal,
interest and fees necessary to pay in full all of the outstanding Subordinated
Debt, which shall include the Subordinated Debt outstanding pursuant to the
Securities Purchase Agreement and the Commercial Note, and (2) authorizing the
Borrower or the Lender to file any and all documents necessary to terminate and
release any Liens held by C3Capital or Precision Group Holdings, LLC upon
receipt of full payment of the amount set forth.

 

2.2 The Borrower acknowledges and agrees that:

 

(a) the consents granted by the Lender under Section 2.1 of this Amendment and
Consent are limited to the specific matters set forth therein;

 

(b) (i) the consents granted by the Lender under Section 2.1 of this Amendment
and Consent are not consents to the release of any Collateral other than the AMC
Purchased Assets, and (ii) the Lender retains all of its Liens on the AMC
Retained Assets and all other Collateral; and

 

(c) the Lender hereby expressly reserves all of its rights and remedies with
respect to any Events of Default (or events which, with the giving of notice
and/or passage of time would constitute Events of Default) which may now or
hereafter exist under any of the Credit Documents.

 

3. AMENDMENTS TO CREDIT DOCUMENTS.

 

(a) Section 1.3 of the Credit Agreement is hereby amended to add the following
defined terms in appropriate alphabetical order:

 

“Amendment No. 2”: means Amendment No. 2 to, and Consent No. 1 under, Credit
Agreement, dated as of April 28, 2017, between the Borrower and the Lender.

 

“Amendment No. 2 Effective Date”: has the meaning set forth in Section 5.1 of
Amendment No. 2.

 



  4

   



 

(b) The Credit Agreement and each of the other Credit Documents is hereby
amended by deleting each reference therein to the name “Aero-Missile Components,
Inc.” and replacing it with “PolyAero Inc., formerly known as Aero-Missile
Components, Inc.”

 

4. REPRESENTATIONS AND WARRANTIES BY THE BORROWER.

 

To induce the Lender to enter into this Amendment and Consent, the Borrower
hereby represents and warrants to the Lender that:

 

(a) Power; Authorization; Enforceable Obligations.

 

(i) The execution, delivery and performance of this Amendment and Consentand the
transactions contemplated hereby (i) are within its corporate authority, (ii)
have been duly authorized by all necessary corporate action, (iii) do not
conflict with or result in any material breach or contravention of any provision
of law, statute, rule or regulation to which the Borrower is subject or any
judgment, order, writ, injunction, license or permit applicable to the Borrower,
and (iv) do not conflict with any provision of the Organic Documents of the
Borrower or any agreement or other instrument binding upon it.

 

(ii) This Amendment and Consent and the documents delivered pursuant hereto
constitutes the valid and legally binding obligations of the Borrower,
enforceable against it in accordance with the terms hereof and thereof, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally.

 

(iii) After giving effect to the AMC Sale, and the use of the AMC Sale Proceeds
as provided herein, no Loan Party will have any Funded Indebtedness other than
Indebtedness to the Lender.

 

(b) Credit Agreement Representations.

 

(i) Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof,
except those representations and warranties that were made as of a specific
date, in which case such representations and warranties were true and correct on
and as of such earlier date.

 

(ii) After giving effect to this Amendment and Consent, no Default or Event of
Default has occurred and is continuing.

 

5. CLOSING CONDITIONS.

 

This Amendment and Consent shall be effective as of the date hereof (the
“Amendment No. 2 Effective Date”), provided that on or before the date hereof,
the Lender shall have received the following:

 



  5

   



 

(a) a counterpart of this Amendment and Consent, duly executed by an authorized
signatory of the Borrower and the Consent and Acknowledgment annexed hereto duly
executed by each of the Guarantors;

 

(b) A certificate of a certificate of a Designated Officer of the Borrower and
each of the Guarantors, dated the Amendment No. 2 Effective Date, certifying as
to (i) the incumbency and signature of the officers (or other representatives)
of the Borrower and each of the Guarantors, (ii) the authorizations by the board
of directors (or other governing body) of such Loan Party to such officers or
other representatives to enter into and carry out such transactions as are
contemplated pursuant to this Amendment and Consent; and (iii) the absence of
any amendments to the Organic Documents of such Loan Party since August 25,
2015, except as attached thereto (which shall include amendments to the
Borrower’s and AMC’s certificates of incorporation to reflect the change of name
of each such Loan Party).

 

(c) .an amendment and consent fee in the amount of $37,500, which shall be fully
earned and non-refundable upon payment; and

 

(d) payment or reimbursement by the Borrower of the reasonable fees and expenses
of the Lender’s counsel in connection with the preparation, negotiation and
closing of this Amendment and Consent and the documents executed and delivered
in connection herewith.

 

6. MISCELLANEOUS.

 

(a) Financing Statements.

 

The Lender is hereby authorized to file one or more financing statements,
amendments, continuation statements or other documents for the purpose of
perfecting, confirming, or continuing the security interests granted by the
Borrower and AMC to the Lender pursuant to the Credit Documents after giving
effect to the change of the Borrower’s name (which shall occur within 45 days
after of the AMC Closing Date), and AMC’s name to “PolyAero Inc.” on the AMC
Closing Date, without the signature of any Loan Party.

 

(b) Amendments and Waivers.

 

None of the terms or provisions of this Amendment and Consent or the Credit
Agreement may be waived, amended, supplemented or otherwise modified except by
an agreement in writing signed by the party to be charged, as provided in
Section 16.2 of the Credit Agreement.

 

(c) Survival of Representations and Warranties.

 

All representations and warranties made hereunder, in the other Credit Documents
or in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Amendment
and Consent.

 

(d) Payment of Expenses.

 

The Borrower agrees to pay or reimburse the Lender for its reasonable fees and
expenses in accordance with Section 16.10 of the Credit Agreement.

 



  6

   



 

(e) Integration.

 

This Amendment and Consent constitutes the entire agreement of the Borrower and
the Lender with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by the Lender relative to the
subject matter hereof not expressly set forth or referred to herein.

 

(f) GOVERNING LAW.

 

THIS AMENDMENT AND CONSENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

(g) WAIVERS OF JURY TRIAL.

 

THE BORROWER AND THE LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AND CONSENT
AND FOR ANY COUNTERCLAIM OR THIRD-PARTY CLAIM THEREIN.

 

(h) Credit Documents – Ratification; Reaffirmation.

 

The Credit Agreement and the other Credit Documents are hereby ratified and
confirmed in all respects and shall continue in full force and effect. The
Borrower, and, by its execution of the Consent and Acknowledgment annexed
hereto, each Guarantor, hereby reaffirms its obligations and liabilities under
the Security Agreement and that the Collateral continues to secure the
Obligations both before and after giving effect to this Amendment and Consent,
all without offset, defense or counterclaim.

 

(i) Counterparts.

 

This Amendment and Consent may be executed by one or more of the parties to this
Amendment and Consent on one or more counterparts (including by telecopy or
email), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(j) Fees.

 

The Borrower hereby authorizes the Bank to charge deposit account number
XXXXXXX, which is maintained by the Borrower at the Bank (or such other account
as the Borrower may designate in writing to the Bank)for the payment due under
Sections 5(c) and 5(d) of this Amendment and Consent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

  7

   



 

IN WITNESS WHEREOF, this Amendment and Consent has been executed and delivered
as of the date and year first above written.

 



  BORROWER:

 

 

 

 

PRECISION AEROSPACE COMPONENTS, INC.

 

        By:

 

Name:

John Wachter     Title: Chairman          

 

LENDER

 

 

 

 

 

 

WEBSTER BUSINESS CREDIT CORPORATION

 

 

 

 

 

By:

 

 

 

 

Authorized Signatory

 



 

[Signature page to Amendment No. 2 to, and Consent No. 1 under, Precision
Aerospace Credit Agreement]

 



  8

   



 

Consent and Acknowledgement of the Guarantors

 

Each of the undersigned, as a Guarantor under the Credit Agreement, hereby
consents to the Amendment No. 2 to, and Consent No. 1 under, Credit Agreement,
and hereby confirms and agrees that, upon the execution of Amendment No. 2 to
and Consent No. 1 under Credit Agreement, the Guaranty and each other Credit
Document that each Guarantor is a party to shall continue in full force and
effect and are hereby confirmed and ratified in all respects.

 

Dated: As of April 28, 2017

 



 

AERO-MISSILE COMPONENTS, INC.

        By:

 

Name:

John Wachter

    Title: President  



 



  CREATIVE ASSEMBLY SYSTEMS, INC.         By:

 

Name:

John Wachter

    Title:

President

 



 

[Signature page to Amendment No. 2 to, and Consent No. 1 under, Precision
Aerospace Credit Agreement]

 



  9

   



 

SCHEDULE 2.1(b) TO AMENDMENT NO. 2 TO, AND CONSENT NO. 1 UNDER, CREDIT AGREEMENT

 

 

 

 

 

 

 



10

